Exhibit 10.8
A. SCHULMAN, INC.
AMENDED AND RESTATED
NONQUALIFIED PROFIT SHARING PLAN
ARTICLE I
ESTABLISHMENT AND PURPOSE
1.1 ESTABLISHMENT OF PLAN. A. Schulman, Inc., a Delaware corporation (the
“Company”), hereby establishes a nonqualified profit sharing plan to be known as
the “A. Schulman, Inc. Amended and Restated Nonqualified Profit Sharing Plan”
(the “Plan”) as set forth in this document. The Plan permits the unfunded
accrual of benefits to Plan participants.
1.2 PURPOSE OF PLAN. The purpose of the Plan is to promote the long term growth
and profitability of the Company by providing key employees of the Company and
its Subsidiaries with the benefits which they would have received under the
Company’s Profit Sharing Plan but for the reduction of the compensation limit
under Code Section 401(a)(17), effective for plan years beginning after December
31, 1993.
ARTICLE II
DEFINITIONS
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“Committee” means the Compensation Committee of the Board.
“Company” means A. Schulman, Inc. or any successor thereto.
“Fiscal Year” means the Company’s fiscal year beginning September 1 and ending
on the following August 31.
“Grandfathered Amount” means the portion, if any, of a Participant’s account
balance under the Plan that was earned and vested (within the meaning of
Section 409A of the Code) under the Plan before January 1, 2005 and any earnings
(whether actual or notional) attributable to such portion of the Participant’s
account and any earnings (whether actual or notional) thereon.
“Participant” means an employee of the Company or any Subsidiary who is
designated by the Committee to participate in the Plan.
“Profit Sharing Plan” means the A. Schulman, Inc. Retirement Plan.
“Section 409A Amount” means the portion, if any, of a Participant’s account
balance under the Plan that is not a Grandfathered Amount.

 

 



--------------------------------------------------------------------------------



 



“Subsidiary” means: (i) with respect to Grandfathered Amounts, a corporation of
which the Company owns, directly or indirectly, at least a majority of the
shares having voting power in the election of directors; and (ii) with respect
to Section 409A Amounts, any person with whom the Company would be considered a
single employer under Section 414(b) or (c) of the Code.
“Termination” means a “separation from service” within the meaning of
Section 409A of the Code by a Participant with the Company and all of its
Subsidiaries.
ARTICLE III
PARTICIPANTS AND PLAN ACCRUALS
3.1 DESIGNATION OF PARTICIPANTS. The Committee shall meet at least once in each
Fiscal Year and irrevocably specify, before the end of such fiscal year, the
name of each employee of the Company or a Subsidiary who is entitled to
participate in the Plan for such Fiscal Year.
3.2 DETERMINATION OF ACCRUALS. The amount to be accrued under the Plan for a
Participant for a Fiscal Year shall be equal to the excess of (i) the product of
(x) the Participant’s compensation for such Fiscal Year (excluding bonuses)
multiplied by (y) the percentage determined by the Board or the Committee for
purposes of calculating the Company’s contribution to the Profit Sharing Plan
for such Fiscal Year, OVER (ii) the Company contribution allocated to such
Participant under the Profit Sharing Plan for such Fiscal Year.
3.3 EMPLOYMENT RIGHTS. Nothing in this Plan shall confer any right on an
employee to continue in the employ of the Company or any Subsidiary or shall
interfere in any way with the right of the Company or any Subsidiary to
terminate an employee at any time.
ARTICLE IV
VESTING, EARNINGS, FORFEITURES AND DISTRIBUTIONS
4.1 PARTICIPANT ACCOUNTS. The Committee shall cause a memorandum account to be
kept in the name of each Participant.
4.2 VESTING OF ACCOUNTS. A Participant’s account balance shall become vested and
non-forfeitable in accordance with the following schedule:

          Years of Employment   Percent Vested  
 
       
Less than 3
    0 %
3 but less than 4
    20 %
4 but less than 5
    40 %
5 but less than 6
    60 %
6 but less than 7
    80 %
7 or more
    100 %

 

2



--------------------------------------------------------------------------------



 



“Years of Employment” shall be determined in accordance with applicable
provisions of the Profit Sharing Plan. Notwithstanding the above, a
Participant’s account balance shall become 100% vested upon the Participant’s
death while an employee of the Company or disability (as determined under the
Profit Sharing Plan).
4.3 EARNINGS. At the end of each Fiscal Year, a Participant’s account shall be
credited with an estimated amount (the “Earnings”) equal to the product of
(i) the average yield received by such Participant’s funds in the Profit Sharing
Plan for the preceding Fiscal Year, multiplied by (ii) the Participant’s account
balance under this Plan at the beginning of the Fiscal Year. Upon final
determination of the average yields earned by the Profit Sharing Plan for a
Fiscal Year, the Earnings credited to a Participant’s account in respect of such
Fiscal Year shall be adjusted appropriately.
4.4 DISTRIBUTIONS. Payment of a Participant’s vested account balance shall be
made: (i) with respect to Grandfathered Amounts, at the time and in the manner
that such Participant (or his or her designated beneficiary) is entitled to
payment under the Profit Sharing Plan; and (ii) with respect to Section 409A
Amounts, subject to Section 4.7, in a lump sum payment within 90 days following
the Participant’s Termination.
4.5 BENEFICIARIES. Each Participant shall have the right to designate one or
more beneficiaries in accordance with the procedures set forth in the Profit
Sharing Plan.
4.6 STATUS OF PARTICIPANTS AS UNSECURED CREDITORS. Until a Participant’s account
balance becomes vested, the interest of a Participant (and his or her
beneficiaries) is contingent and subject to forfeiture. To the extent that a
Participant’s account balance becomes vested, such Participant shall have the
rights of an unsecured general creditor of the Company. The Company shall not be
required to set aside any assets to meet its payment obligations hereunder, and
Participants shall not have any property interest in any specific assets which
are in fact set aside. Nothing in this Plan shall be deemed to create a trust of
any kind or create a fiduciary relationship.
4.7 SIX MONTH DISTRIBUTION DELAY FOR SPECIFIED EMPLOYEES. Notwithstanding
anything in this Plan to the contrary, if a Participant is a “specified
employee” (within the meaning of Section 409A of the Code and as determined
under the Company’s policy for determining specified employees), on the
Participant’s Termination and the Participant is entitled to a payment under
this Plan that is required to be delayed pursuant to Section 409A(a)(2)(B)(i) of
the Code, then such payment shall not be paid until the first business day of
the seventh month following the date of the Participant’s Termination (or, if
earlier, the date of the Participant’s death).

 

3



--------------------------------------------------------------------------------



 



ARTICLE V
ADMINISTRATION
5.1 RECORDS. The records to be maintained for the Plan shall be maintained by
the Company at its expense and subject to the supervision and control of the
Committee. All expenses of administration of the Plan shall be paid by the
Company and shall not be charged against Participants’ accounts.
5.2 ALIENATION. To the extent permitted by law, the right of any Participant or
beneficiary in any benefit or payment hereunder shall not be subject in any
manner to attachment or other legal process for the debts of such Participant or
beneficiary, nor shall any such benefit or payment be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.
5.3 COMPANY LIABILITY. No member of the Board or the Committee and no officer or
employee of the Company shall be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to his own fraud or willful misconduct. The Company shall not be liable to any
person for any such action unless attributable to fraud or the willful
misconduct of a director, officer or employee of the Company.
5.4 CLAIMS PROCEDURE. The Committee shall have sole and exclusive authority to
make all initial and final determinations regarding benefits payable hereunder
to Participants or their beneficiaries and to adopt claims and review
procedures, application forms and other documents. A claim for a benefit is made
whenever a Participant or beneficiary (the “claimant”) submits a written
application for the benefit to the Committee.
If a claim is wholly or partially denied, the Committee will send the claimant
written notification of the denial within 90 days (45 days for a claim for a
benefit because of disability) of the date on which the claim has been filed.
The Committee can extend the 90-day period for claims (other than for disability
benefits) for up to an additional 90 days by sending written notice of the
extension to the claimant before the initial period elapses. The Committee can
extend the 45-day period for a claim for disability benefits for up to an
additional 30 days by sending written notice of the extension to the claimant
before the initial period elapses, and the first 30-day extension period may be
extended for an additional 30 days. Any notice of extension will state the
reason for the extension and the date by which a final decision may be expected.
The written notification of a denial of a claim should contain the following
information:
(a) the specific reason or reasons for the denial;
(b) reference to specific Plan provisions upon which the denial is based;

 

4



--------------------------------------------------------------------------------



 



(c) a description of additional material or information (if any) that would be
necessary for the claim to be approved and an explanation of why the material or
information is necessary; and
(d) an explanation of the claim review procedure, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), following an
adverse benefit determination on review.
If the claimant does not receive notice of the decision on the claim within the
initial decision period following the filing of the claim, or within the
additional period if the response time has been extended, the claimant should
consider the claim denied as of the end of the pertinent period. The denial will
be final and binding unless the claimant invokes the claim review procedure in
accordance with the following terms.
If a claim has been denied in whole or in part, the claimant or his or her
authorized representative can submit a written request for a full and fair
review of the denial of the claim. The completed written request for review must
be submitted to the Committee within 60 days (180 days for a claim for
disability benefits) of the date on which the claimant is notified that the
claim has been denied. The request must contain the following information:
(a) the date on which the claimant’s request for review is filed with the Board;
provided that the date on which the claimant’s request for review is in fact
filed with the Board shall control in the event the date of the actual filing is
later than the date stated by the claimant;
(b) the specific portions of the denial of the claim that the claimant requests
the Board to review;
(c) a statement of the claimant setting forth the basis upon which he or she
believes the Board should reverse its previous denial of the claim and accept
the claim as made; and
(d) any written material (offered as exhibits) that the claimant requests the
Board to examine in its consideration of the claimant’s position.
The claimant or the claimant’s authorized representative may review pertinent
Plan documents and request copies of them, free of charge, within the 60-day
period (180-day period for a claim for disability benefits).
The Committee will consider the written request for review in light of any
additional information or comments that have been presented. Within 30 days
after filing the written request for review, the claimant may also request a
hearing before a representative of the Committee, which the claimant or his or
her authorized representative may attend. The Company will usually issue a
decision within 60 days (45 days for review of a disability benefit claim) of
the date on which the written request for review is filed; but the review period
may be extended by the Committee for up to an additional 60 days (45 days for
review of a disability benefit claim) by written notice to the claimant before
the initial review period elapses. If the claimant has not received notice of
the decision within the initial review period, or within the additional review
period if the response time has been extended, the claimant should consider the
claim denied.

 

5



--------------------------------------------------------------------------------



 



If the claim is denied on review, the decision will cite the specific reasons
and the Plan provisions on which the denial is based. The decision will also
state that the claimant or the claimant’s authorized representative may review
pertinent Plan documents and request copies of them, free of charge.
The decision of the Committee will be final and binding on all affected parties,
except that the claimant will have a right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on review.
5.5 COMPLIANCE WITH SECTION 409A OF THE CODE. It is intended that Section 409A
Amounts comply with Section 409A of the Code and the Treasury Regulations
promulgated thereunder, and the Plan will be interpreted, administered and
operated accordingly. Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to a Participant, and none of the
Company, any of its Subsidiaries, the Board or the Committee shall have any
liability with respect to any failure to comply with the requirements of
Section 409A of the Code.
5.6 PAYMENTS UPON INCOME INCLUSION UNDER SECTION 409A OF THE CODE. The Company
may accelerate the time or schedule of a distribution of Section 409A Amounts to
a Participant at any time the Plan fails to meet the requirements of
Section 409A of the Code and the Treasury Regulations promulgated thereunder.
Such distribution may not exceed the amount required to be included in income as
a result of the failure to comply with the requirements of Section 409A of the
Code and the Treasury Regulations promulgated thereunder.
ARTICLE VI
EFFECTIVE DATE AND AMENDMENT
6.1 EFFECTIVE DATE. The Plan was effective as of September 1, 1994. Effective
December 18, 2008, the Plan is amended and restated in its entirety for
compliance with Section 409A of the Code.
6.2 AMENDMENT AND TERMINATION. The Plan may be amended or terminated by the
Board at any time. Notice of any such action shall be given to each Participant
and each beneficiary of a deceased Participant.

 

6



--------------------------------------------------------------------------------



 



ARTICLE VII
CHANGE IN CONTROL
7.1 CHANGE IN CONTROL.
(a) Notwithstanding any provision hereof to the contrary:
(i) Upon the occurrence of a Change in Control (as defined in Section 7.1(b)
hereof), each Participant’s account balance shall immediately become one hundred
percent (100%) vested and non-forfeitable;
(ii) If a Participant’s employment shall be Terminated for any reason during the
Change-in-Control Protective Period (as defined in Section 7.1(e) hereof),
payment of the Participant’s vested account balance shall be made in a lump sum
payment within the five-day period immediately following such Termination; and
(iii) Following a Change in Control, no termination or amendment of the Plan
shall adversely affect the rights of Participants in and to their respective
vested account balances hereunder.
(b) For purposes of this Plan, a ‘Change in Control’ shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
(i) any Person (as defined in Section 7.1(d) hereof) is or becomes the
Beneficial Owner (as defined in Section 7.1(c)hereof), directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved; or

 

7



--------------------------------------------------------------------------------



 



(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or approve the issuance of voting securities
of the Company in connection with a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 75% of the combined voting power of
the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its subsidiaries other than in connection with the
acquisition by the Company or its subsidiaries of a business) representing 25%
or more of either the then outstanding shares of common stock of the Company or
the combined voting power of the Company’s then outstanding securities; or
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 75% of the combined voting power of the voting
securities of which are owned by stockholders in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing, no ‘Change in Control’ shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
Further, notwithstanding the foregoing, any event or transaction which would
otherwise constitute a Change in Control (a ‘Transaction’) shall not constitute
a Change in Control for purposes of this Plan if, in connection with the
Transaction, the Eligible Director participates as an equity investor in the
acquiring entity or any of its affiliates (the ‘Acquiror’). For purposes of the
preceding sentence, the Eligible Director shall not be deemed to have
participated as an equity investor in the Acquiror by virtue of (i) obtaining
beneficial ownership of any equity interest in the Acquiror as a result of the
grant to the Eligible Director of an incentive compensation award under one or
more incentive plans of the Acquiror (including, but not limited to, the
conversion in connection with the Transaction of incentive compensation awards
of the Company into incentive compensation awards of the Acquiror), on terms and
conditions substantially equivalent to those applicable to other executives of
the Company immediately prior to the Transaction, after taking into account
normal differences attributable to job responsibilities, title and similar
matters, (ii) obtaining beneficial ownership of any equity interest in the
Acquiror on terms and conditions substantially equivalent to those obtained in
the Transaction by all other stockholders of the Company, or (iii) passive
ownership of less than three percent (3%) of the stock of the Acquiror.

 

8



--------------------------------------------------------------------------------



 



Further, notwithstanding the foregoing, with respect to the application of
Section 7.1(a)(ii) to Section 409A Amounts, a Change of Control shall not be
deemed to occur unless the events constituting a Change of Control also
constitute a “change of control event” under Section 409A of the Code and the
Treasury Regulations promulgated thereunder.
(c) For purposes of this Plan, ‘Beneficial Owner’ shall have the meaning set
forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended from
time to time (the ‘Exchange Act’).
(d) For purposes of this Plan, ‘Person’ shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
(e) For purposes of this Plan, ‘Change-in-Control Protective Period’ shall mean
the period from the occurrence of a Change in Control until the later of the
second anniversary of such Change in Control or, with respect to Grandfathered
Amounts only, if such Change in Control shall be caused by the stockholder
approval of a merger or consolidation described in Section 7.1(b)(iii) hereof,
the second anniversary of the consummation of such merger or consolidation.

                      A. SCHULMAN, INC.    
 
                    /s/ Paul F. DeSantis                   Print Name: Paul F.
DeSantis    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    

 

9